DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-11 as originally filed are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “correction capacitance formation unit” in Claim 2; “variable correction capacitance formation unit” in Claim 5; “correction capacitance formation unit” in Claim 9; and “variable correction capacitance formation unit” in Claim 10.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corkum (US Pub. No. 2017/0066130).

As per Claim 1, Corkum discloses a detection method by a robot (110, 102, 140) having a robot arm (102) and a capacitance proximity sensor (121, 122) placed on the robot arm (102) of detecting an object (as per “determining a first proximity to an object” in ¶11) located around the robot (110, 102, 140) (Figs. 1, 4; ¶11-13), comprising:
applying a drive voltage (as per “voltage over the sense circuit” in ¶24) to a drive electrode (121) of the proximity sensor (121, 122) (Figs. 1, 4; ¶11-13, 23-24);
generating a corrected detection signal (as per “modify the parametric capacitance value model(s)” in ¶68) by correcting a detection signal (as per “accumulating a first set of capacitance values of electrodes” in ¶11, “apply static or dynamic threshold capacitance value models or parametric capacitance models to these capacitance data” in ¶63, and “insert the capacitive coupling capacitance matrix or discrete capacitive coupling factors into the parametric capacitance model(s) to compensate” in ¶68) output from a detection electrode (122) of the proximity sensor (121, 122) based on a posture (as per “transform angular position data received from each encoder into a position capacitance matrix defining a position of each electrode in space” in ¶68) of the robot arm (102) (Figs. 1, 4; ¶11-13, 63, 68); and
detecting the object (as per “determining a first proximity to an object” in ¶11) located around the robot (110, 102, 140) based on the corrected detection signal (as per “modify the parametric capacitance value model(s)” in ¶68) (Figs. 1, 4; ¶11-13, 68).

As per Claim 2, Corkum further discloses wherein a correction voltage (as per “drive the sense circuit at a baseline frequency … vary the output frequency of the signal generator until a maximum voltage over the circuit is reached” in ¶24) is applied to a correction capacitance formation unit (123) electrically coupled to the detection electrode (122), and thereby, the detection signal (as per “accumulating a first set of capacitance values of electrodes” in ¶11, “apply static or dynamic threshold capacitance value models or parametric capacitance models to these capacitance data” in ¶63, and “insert the capacitive coupling capacitance matrix or discrete capacitive coupling factors into the parametric capacitance model(s) to compensate” in ¶68) is corrected and the corrected detection signal (as per “modify the parametric capacitance value model(s)” in ¶68) is generated (Figs. 1, 4; ¶11-13, 23-24, 63, 68).

As per Claim 3, Corkum further discloses wherein
correction voltage information (as per “accumulating a first set of capacitance values of electrodes” in ¶11, as per “drive the sense circuit at a baseline frequency … vary the output frequency of the signal generator until a maximum voltage over the circuit is reached” in ¶24, “apply static or dynamic threshold capacitance value models or parametric capacitance models to these capacitance data” in ¶63, and “insert the capacitive coupling capacitance matrix or discrete capacitive coupling factors into the parametric capacitance model(s) to compensate” in ¶68) based on the posture (as per “transform angular position data received from each encoder into a position capacitance matrix defining a position of each electrode in space” in ¶68) of the robot arm (102) and the correction voltage (as per “drive the sense circuit at a baseline frequency … vary the output frequency of the signal generator until a maximum voltage over the circuit is reached” in ¶24) is acquired (Figs. 1, 4; ¶11-13, 23-24, 63, 68), and
the correction voltage (as per “drive the sense circuit at a baseline frequency … vary the output frequency of the signal generator until a maximum voltage over the circuit is reached” in ¶24) is controlled based on the correction voltage information (as per “accumulating a first set of capacitance values of electrodes” in ¶11, as per “drive the sense circuit at a baseline frequency … vary the output frequency of the signal generator until a maximum voltage over the circuit is reached” in ¶24, “apply static or dynamic threshold capacitance value models or parametric capacitance models to these capacitance data” in ¶63, and “insert the capacitive coupling capacitance matrix or discrete capacitive coupling factors into the parametric capacitance model(s) to compensate” in ¶68) and the posture (as per “transform angular position data received from each encoder into a position capacitance matrix defining a position of each electrode in space” in ¶68) of the robot arm (102) (Figs. 1, 4; ¶11-13, 23-24, 63, 68).

As per Claim 4, Corkum further discloses wherein detection of the posture (as per “transform angular position data received from each encoder into a position capacitance matrix defining a position of each electrode in space” in ¶68) of the robot arm (102) is based on output of an encoder (“encoder” in ¶20, 68) of the robot arm (102) (Figs. 1, 4; ¶11-13, 20, 68).

As per Claim 5, Corkum further discloses wherein a capacitance (as per “threshold capacitance value” in ¶63) of a variable correction capacitance formation unit (as per “processor 150 can receive capacitance values from each controller … and can apply … dynamic threshold capacitance value models or parametric capacitance models to these capacitance data” in ¶63) electrically coupled to the detection electrode (122) is controlled, and thereby, the detection signal (as per “accumulating a first set of capacitance values of electrodes” in ¶11, “apply static or dynamic threshold capacitance value models or parametric capacitance models to these capacitance data” in ¶63, and “insert the capacitive coupling capacitance matrix or discrete capacitive coupling factors into the parametric capacitance model(s) to compensate” in ¶68) is corrected and the corrected detection signal (as per “modify the parametric capacitance value model(s)” in ¶68) is generated (Figs. 1, 4; ¶11-13, 63, 68).

As per Claim 6, Corkum further discloses wherein
capacitance information (as per “position capacitance matrix” in ¶68) based on the posture (as per “transform angular position data received from each encoder into a position capacitance matrix defining a position of each electrode in space” in ¶68) of the robot arm (102) and the capacitance (as per “threshold capacitance value” in ¶63) of the variable correction capacitance formation unit (as per “processor 150 can receive capacitance values from each controller … and can apply … dynamic threshold capacitance value models or parametric capacitance models to these capacitance data” in ¶63) is acquired (Figs. 1, 4; ¶11-13, 63, 68), and
the capacitance (as per “threshold capacitance value” in ¶63) of the variable correction capacitance formation unit (as per “processor 150 can receive capacitance values from each controller … and can apply … dynamic threshold capacitance value models or parametric capacitance models to these capacitance data” in ¶63) is controlled based on the capacitance information (as per “position capacitance matrix” in ¶68) and the posture (as per “transform angular position data received from each encoder into a position capacitance matrix defining a position of each electrode in space” in ¶68) of the robot arm (102) (Figs. 1, 4; ¶11-13, 63, 68).

As per Claim 7, Corkum further discloses wherein the drive voltage (as per “voltage over the sense circuit” in ¶24) and the correction voltage (as per “drive the sense circuit at a baseline frequency … vary the output frequency of the signal generator until a maximum voltage over the circuit is reached” in ¶24) are synchronized (as per “calculates a rate of change in capacitance” in ¶69) (Figs. 1, 4; ¶11-13, 23-24, 69).

As per Claim 8, Corkum discloses a robot (110, 102, 140) (Fig. 1; ¶11-12) comprising:
a robot arm (102) (Fig. 1; ¶11-12);
a capacitance proximity sensor (121, 122) having a detection electrode (122) and a drive electrode (121) placed on the robot arm (102) and detecting an object (as per “determining a first proximity to an object” in ¶11) located around the robot (102) (Figs. 1, 4; ¶11-13);
a drive circuit (123) applying a drive voltage (as per “voltage over the sense circuit” in ¶24) to the drive electrode (121) (Figs. 1, 4; ¶11-13, 23-24);
a correction circuit (123, 150) generating a corrected detection signal (as per “modify the parametric capacitance value model(s)” in ¶68) by correcting a detection signal (as per “accumulating a first set of capacitance values of electrodes” in ¶11, “apply static or dynamic threshold capacitance value models or parametric capacitance models to these capacitance data” in ¶63, and “insert the capacitive coupling capacitance matrix or discrete capacitive coupling factors into the parametric capacitance model(s) to compensate” in ¶68) output from the detection electrode (122) based on a posture (as per “transform angular position data received from each encoder into a position capacitance matrix defining a position of each electrode in space” in ¶68) of the robot arm (102) (Figs. 1, 4; ¶11-13, 63, 68); and
a processing circuit (123, 150) detecting the object (as per “determining a first proximity to an object” in ¶11) located around the robot (110, 102, 140) based on the corrected detection signal (as per “modify the parametric capacitance value model(s)” in ¶68) (Figs. 1, 4; ¶11-13, 68).

As per Claim 9, Corkum further discloses wherein the correction circuit (123, 150) has:
a correction capacitance formation unit (123, 150) electrically coupled to the detection electrode (122) (Figs. 1, 4; ¶11-13, 23-24); and
a correction voltage application circuit (123, 150) applying a correction voltage (as per “drive the sense circuit at a baseline frequency … vary the output frequency of the signal generator until a maximum voltage over the circuit is reached” in ¶24) to the correction capacitance formation unit (123, 150) (Figs. 1, 4; ¶11-13, 23-24).

As per Claim 10, Corkum further discloses wherein the correction circuit (123, 150) has:
a variable correction capacitance formation unit (as per “processor 150 can receive capacitance values from each controller … and can apply … dynamic threshold capacitance value models or parametric capacitance models to these capacitance data” in ¶63) electrically coupled to the detection electrode (122) (Figs. 1, 4; ¶11-13, 63, 68), and
a capacitance control circuit (123, 150) controlling capacitance (as per “threshold capacitance value” in ¶63) of the variable correction capacitance formation unit (as per “processor 150 can receive capacitance values from each controller … and can apply … dynamic threshold capacitance value models or parametric capacitance models to these capacitance data” in ¶63) (Figs. 1, 4; ¶11-13, 63, 68).

As per Claim 11, Corkum further discloses wherein the drive voltage (as per “voltage over the sense circuit” in ¶24) is applied to the variable correction capacitance formation unit (as per “processor 150 can receive capacitance values from each controller … and can apply … dynamic threshold capacitance value models or parametric capacitance models to these capacitance data” in ¶63) (Figs. 1, 4; ¶11-13, 63, 68).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Schmall (US Patent No. 4,661,797), Vranish (US Patent No. 5,166,679), Heiligensetzer (US Pub. No. 2003/0137219), and Liu (US Pub. No. 2020/0367977) disclose robot control systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664